Citation Nr: 1814013	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This issue was previously before the Board in July 2010, December 2010, September 2012, July 2015, and March 2017.  After the issuance of the most recent SSOC in April 2017, additional medical evidence and argument was associated with the claims file.  However, the Veteran waived initial RO consideration of the additional evidence in the same month.  See 38 C.F.R. § 20.1304(c).

The Board also notes that in the Veteran's March 2009 VA Form 9 for this issue, he indicated that he did not want a hearing before the Board.  Nonetheless, in October 2012 he indicated he did want a hearing.  Despite this, in March 2015 he indicated he wished to cancel his hearing request.  Yet again in July 2015 he indicated he did want a hearing before the Board, but in September 2015 he again stated he wished to cancel the hearing.  In a statement dated July 2016 he again indicated he did not want a video conference hearing.


FINDINGS OF FACT

1.  The Veteran's heart disability was not incurred in service.

2.  The Veteran's heart disability is not subject to presumptive service connection.

3.  The Veteran's heart disability clearly and unmistakably preexisted service, and clearly and unmistakably was not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1110, 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record raises three contentions.  First, the Veteran contends that his heart disability was diagnosed in service, and therefore was incurred in service.  Second, he notes that he sought treatment within one year of separation of service, and thus he should be service-connected on a presumptive basis.  See October 2007 statement.  Finally, he essentially contends that if his heart disability preexisted service, it was aggravated by service due to exercising and walking with heavy equipment.  See December 2004 statement.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Generally, Veterans are presumed to have entered service in sound condition as to their health.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The application of the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it pre-existed service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  Under such circumstances, VA is required to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id. 

Some chronic diseases are presumed by law and regulation to have been incurred in service even though there is no evidence of such disease during the period of service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period, and if following a period of service of 90 days or more of continuous active service.  38 C.F.R. §§ 3.307, 3.309.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis

Direct Service Connection

As an initial matter, throughout the present appeal period the Veteran has had diagnoses of mitral valve prolapse, patent foramen ovale, septal heart defect, heart murmur, sinus bradycardia, sinus arrhythmia, tachycardia, palpitations, and atheroma in the aortic arch.  See October 2012 medical opinion.  Second, the Board concedes that the Veteran at least had a heart murmur noted at his medical examination at separation.  See November 1980 report of medical examination.  Thus, the sole issue with regard to direct service connection is whether any of his diagnosed heart conditions have a causal relationship with service.

During the present appeal period, the first VA examination to address this issue was conducted in February 2011.  The Veteran's medical records were reviewed, including a cardiology consult at the San Juan VAMC in June 1982.  The examiner noted that the Veteran stated that he began having heart problems in 1981 or 1982.  At that examination, there was no evidence of a heart murmur.  The examiner acknowledged that at the Veteran's separation physical on November 26, 1980 it was noted a grade II/VI systolic murmur was heard at the right sternal border with radiation to both carotids, and that a cardiology consult was requested, but never done.  This examiner highlighted that the June 1982 evaluation for a heart murmur noted a diagnosis of mitral valve prolapse that was deemed a congenital defect without cardiovascular significance.  A further evaluation in 2005 noted a heart septal defect (patent foramen ovale) and that the Veteran refused surgical intervention.

The opinion reached in the February 2011 VA examination was that the heart disorder to include the mitral valve prolapse was not caused by or a result of the Veteran's active service.  The rationale was that the service treatment records noted the systolic murmur at separation and that the service treatment records other than this were silent for any heart complaints.  The examiner noted that the present examination revealed a normal heart without evidence of murmur.  Furthermore, the examiner stated that according to medical literature patent foramen ovale was a "congenital defect of the cardiac septal wall."

The Board's September 2012 decision noted that at the time of the February 2011 VA examination, VA treatment records may have been missing, and that an addendum opinion was necessary once the records were associated with the claims file.  A reconciliation of the Veteran's cardiac diagnoses - including patent foramen ovale, mitral valve prolapse, septal heart defect, murmur, sinus bradycardia, sinus arrhythmia, tachycardia, palpitations, and possible atheroma in the aortic arch - was requested.  That opinion was obtained in October 2012.

The October 2012 opinion stated that patent foramen ovale was defined by medical literature as a "congenital heart defect."  It was noted that this heart structure normally closes shortly after birth, but studies had shown that up to 25 percent remained patent into adult life and that most were asymptomatic.  The Veteran was confirmed to have a diagnosis of patent foramen ovale in 2007 based on findings on an echocardiogram.  With regard to mitral valve prolapse, a definition was provided and in the Veteran's case a mitral valve prolapse was "suggested" on a July 20, 1983 echocardiogram.  A June 18, 1982 cardiology consult noted that an echocardiogram was suggestive of mitral valve prolapse and further stated that the diagnosis was "MVP which is congenital and of no cardiovascular significance at present."  The examiner noted that a cardiology progress note from June 2005 stated that a transesophageal echocardiogram (TEE) revealed no evidence of patent foramen ovale, no atrial septal defect, the aorta showed minimal atherosclerosis without significant plaques and mitral valve with normal structure and motion.  The examiner stated that subsequent echocardiograms from April 2007, November 2008, and May 2011 reported no evidence of mitral valve prolapse and that by recent echocardiograms the Veteran's mitral valve prolapse "appears to have resolved."

With regard to the septal heart defect, the examiner noted that this was the patent foramen ovale.  The second septal heart defect, interatrial septal aneurysm noted on the TEE dated December 2004 was not noted on the echocardiogram dated April 2007.  With regard to the murmur noted at separation, the examiner stated that murmurs may wax and wane depending on heart rate, and that detection was dependent upon the examiner's clinical and physical exam skills.  However, it was further noted that on all further exams within the WAMC system there was no mention of murmurs and in fact a September 1984 note showed regular heart rate and rhythm and no murmurs, a cardiology note from July 2004 stated the previously noted murmur was not heard and that a June 2006 coronary exam noted regular rate and rhythm without murmurs.  

With regard to cardiac arrhythmias with included sinus bradycardia, sinus arrhythmia, tachycardia, and palpitations, listed arrhythmias "are often normal findings" so long as the arrhythmia is not sustained.  The examiner highlighted that review of all available EKGs done on the Veteran revealed a normal sinus rhythm.  With regard to atheroma in the aortic arch, a June 2005 cardiology progress note showed a TEE report that revealed no evidence of patent foramen ovale, no atrial septal defect, and the aorta showed minimal atherosclerotic changes without significant plaques.  Indeed, the examiner noted that an echocardiogram from November 2008 reported that the aortic arch was normal in size and structure with no evidence of dissection or plaques (atheroma).  Summarizing, the examiner stated that the only cardiac condition the Veteran had consistently had since May 2007 was the patent foramen ovale.  All other conditions had been shown to have resolved.

As to whether the patent foramen ovale was a congenital defect, the examiner noted that medical literature defined patent foramen ovale as a congenital defect.  Thus, it was the examiner's opinion that the patent foramen ovale was the result of a congenital or developmental defect.  

In its July 2015 decision, the Board noted that the regional office was to have secured and associated the Veteran's absent medical records before soliciting the October 2012 medial opinion.  It was highlighted that these records were not secured until nine months after the medical opinion - in July 2013.  Therefore, the October 2012 decision was found inadequate and another opinion was necessary.  That opinion was obtained in July 2015.

The July 2015 examiner stated that the Veteran's extensive file was reviewed in its entirety and that an additional examination of the Veteran was not needed.  The prior VA examination and medical opinion were also reviewed.  With regard to patent foramen ovale, this was again noted by medical literature as a congenital heart defect.  With regard to mitral valve prolapse, this was noted to have resolved.  With regard to the septal heart defect, this was noted to be the patent foramen ovale and the Veteran was confirmed to that that defect.  With regard to heart murmur, this was found to have resolved.  With regard to cardiac arrhythmias, this was found not to be present.  With regard to atheroma, this also was shown not to be present.  The only cardiac condition the Veteran consistently had was patent foramen ovale.  The examiner considered the transient nature of many of the Veteran's previously diagnosed disorders in providing the diagnosis.  It was determined that no symptoms of a previously diagnosed disorder were present at the time of examination, but that did not mean that the previous diagnoses were unwarranted.  The examiner stated that all the previously resolved diagnoses were proper at the time, but were unrelated to patent foramen ovale.

This examiner stated that patent foramen ovale was a congenital or developmental defect and any symptoms of that heart disorder were attributable to a congenital or developmental defect.  The rationale was that medical literature defined patent foramen ovale as a congenital heart defect.  The examiner stated that it was at least as likely as not that any other diagnosed heart disorder was superimposed upon the congenital heart disorder.  The examiner opined that it was not likely that any diagnosed heart disorder that was not a congenital or developmental defect had its clinical onset during active service because the Veteran had no record of any diagnosis or treatment for these in service.  

Another opinion was obtained in May 2016.  The claims file was reviewed including evidence submitted by the Veteran after the July 2015 opinion was rendered.  The examiner stated that an additional examination of the Veteran was not needed, the lay statements of the Veteran were reviewed, and all new records since the July 2015 opinion were reviewed.  The examiner stated that the additional evidence submitted by the Veteran since the July 2015 opinion merely stated that the Veteran did in fact have patent foramen ovale and needed prophylactic treatment.  The examiner stated that the earlier July 2015 opinion remained unchanged.  

The Board notes that in its February 2017 brief, the Veteran's representative at the time stated that the May 2016 medical opinion was inadequate as it lacked a detailed rationale, and relied solely on the lack of evidence in the Veteran's service treatment records for his disabilities.  Pursuant to this contention, in July 2017 the Board solicited a specialist medical opinion.  This opinion was obtained in December 2017.

The December 2017 VHA specialist, a cardiologist, noted that the heart disorders the Veteran had, whether resolved or not, were patent foramen ovale, atrial septal aneurysm (ASA), and mitral valve prolapse.  Patent foramen ovale, ASA, and mitral valve prolapse were all described as congenital defects.  Based on review of available documentation, patent foramen ovale and ASA were considered static in nature and the mitral valve prolapse had progressed slightly in nature to involve trivial mitral regurgitation.  With regard to the identified non-congenital heart disorders, this specialist opined that it was not likely that they were causally related to any event or circumstance of the Veteran's service or that they manifested within one year of his service.  The VHA specialist stated that lifting heavy equipment can worsen mitral regurgitation if it is moderate or severe, but that the echocardiogram performed in 1983 demonstrated only mitral valve prolapse and no evidence of mitral regurgitation.  The specialist stated that this indicated that the Veteran had no mitral regurgitation during service.  Furthermore, the echocardiogram performed in 2004 showed only "trivial mitral regurgitation."  It was stated that exercising and carrying heavy equipment does not worsen mitral valve prolapse, and that there was no evidence to indicate that the Veteran had moderate or severe mitral regurgitation during service or within one year of his service separation.

The Board finds that the preponderance of the evidence shows that the Veteran's heart disability was not incurred in service.  The Board first acknowledges that VA examinations and opinions prior to July 2015 were not obtained upon review of the entire claims file.  For this reason, the Board affords them no probative value.  Nonetheless, the July 2015, May 2016, and December 2017 opinions probatively establish that the Veteran's present heart disability was a congenital or developmental defect.  These opinions were rendered upon a review of the Veteran's entire claims file including his service treatment records, VA treatment records from after separation, and the Veteran's lay statements.  The Veteran's heart disabilities preexisted the Veteran's period of active service.  Each medical professional rendered this opinion after review of the Veteran's entire claims file.  The examiners noted that patent foramen ovale, mitral valve prolapse, and ASA were congenital defects as defined in medical literature.  As the examiners have noted, the Veteran's heart disabilities were congenital in nature and by definition preceded his active service.

Presumptive Service Connection

The Board also finds that presumptive service connection is not warranted in the present case.  This is so because, as a threshold matter, the Veteran must have a diagnosis of a condition that is subject to presumptive service connection.  None of the heart conditions the Veteran has been shown to have during the appeal period are included on the list of conditions in 38 C.F.R. § 3.309.  As such, he is not entitled to presumptive service connection on this basis, even acknowledging he sought treatment and had a diagnosis of a heart condition within one year of release from active duty.

Presumption of Soundness

The Veteran has competently reported that at induction, he had no heart disability noted and thus argues that his heart disability must have been incurred in service because a heart murmur was noted at his medical examination at separation.

This contention implicates the presumption of soundness.  As noted above, the first step is whether the claimed heart disability was noted at induction.  The Veteran's report of medical examination at enlistment shows a normal clinical evaluation.  As such, the presumption of soundness attaches.  When this is the case, the burden then shifts to VA to show that any disability not noted at entry, both clearly and unmistakably preexisted service, and clearly and unmistakably was not aggravated by service.

The Board finds that the Veteran's heart disability clearly and unmistakably preexisted his service.  As noted in the July 2015 medical opinion, the Veteran's patent foramen ovale is a congenital or developmental defect.  Congenital is defined as "existing at, and usually before, birth; referring to conditions that are present at birth, regardless of their causation.  See Dorland's Illustrated Medical Dictionary, 403 (32nd ed. 2012).  Indeed, patent foramen ovale was defined in medical literature as a heart structure that normally closes shortly after birth, but studies had shown that up to 25 percent remained patent into adult life.  The May 2016 opinion agreed with the July 2015 opinion that patent foramen ovale was congenital.  Further, the December 2017 specialist opinion noted that ASA, and mitral valve prolapse were both congenital defects as well.  As such, because these conditions by their very nature are congenital and therefore existed at birth, notwithstanding the Veteran's normal clinical evaluation at induction, the Board finds that they clearly and unmistakably preexisted service.

The Board also finds that the Veteran's heart disability clearly and unmistakably was not aggravated by service.  The July 2015 medical opinion noted that it was not likely that the Veteran's patent foramen ovale was aggravated in service because he had no complaints of such aggravation in service.  It was symptomless according to this examiner.  The same opinion was rendered in May 2016 regarding aggravation.  Further, the December 2017 VHA specialist noted that while lifting heavy equipment can worsen mitral regurgitation if it is moderate to severe, the Veteran's 1983 echocardiogram after his separation showed no evidence of regurgitation.  The specialist also noted that exercising and carrying heavy equipment does not worsen mitral valve prolapse.  Indeed, the specialist was "very certain" that none of the conditions worsened during the Veteran's service, and based on the available evidence, indicated that "any other physician would reach the same conclusion."  Therefore, the Board finds that the Veteran's heart disability clearly and unmistakably was not aggravated by service. 

In conclusion, the Board finds that the preponderance of the evidence shows that the Veteran's heart disability was not incurred in service, as such, the benefit of the doubt doctrine is not applicable.  See 38 C.F.R. § 3.102.  The Veteran further does not have a disability subject to presumptive service connection.  Finally, the Veteran's heart disability clearly and unmistakably preexisted service and was not aggravated by service.  Therefore, service connection for the Veteran's heart disability is not warranted.


ORDER

Service connection for a heart disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


